Grant, J.
(after stating the facts). Both complainant and Mr. Croze claim to own the stock which belonged to Mr. Acker. Each claims to have obtained title thereto by purchase from his heirs. The right of Mr. Croze to interfere depends upon his title to the stock. Mr. Judson, in his bill of complaint, stated that he was the owner of 1,200 shares of the stock; that he did not know of any other stockholders, and, after diligent search and inquiry, had not been able to find any. He subsequently learned of the Acker heirs, — Mrs. Rice and Miss Acker. He thereupon, on March 19, 1898, wrote Mrs. Rice, inclosing a blank assignment of the stock, saying:
“ If you and your sister will sign same and acknowledge it before a notary public with seal, and send same to the City National Bank of Lansing, Mich., we will pay you $20.”
She thereupon wrote to the City National Bank, inclosing the assignment, and saying:
“The inclosed papers are forwarded to you at the request of Judson Bros., Ashland Blk., Chicago, 111., by Anna M. Rice, 187 East Ninth St., St. Paul, Minn.”
The bank delivered the papers to Judson Bros. For some reason they did not remit the $20, and shortly after Mrs. Rice wrote them in regard to it. Judson Bros, replied, explaining the delay, but did not remit. To this Mrs. Rice replied, on the 14th of April:
*105“Your letter of the 12th inst., received this morning, is satisfactory in its explanation of the delay in payment. Hoping to hear from you again soon, I am, truly yours.”
No other correspondence seems to have passed until February 4, 1899, when one Sanborn, the attorney for Mrs. Rice and Miss Acker, wrote to Judson Bros., stating that, in consideration of the conveyance made by them to Judson Bros., they had agreed to remit her $20, but had not done so up to that date, and requesting them to send a check or draft for the amount. Judson Bros, then remitted the $20 by draft through Mr. Sanborn. Mr. San-born tendered the draft to Mrs. Rice, but she refused it, having, as she stated, made other arrangements. On February 27, 1899, Mrs. Rice and Miss Acker made an assignment of all their right, title, and interest in said stock by power of attorney to one Pierce Butler. On April 24, 1899, Butler transferred the same to Mr. Croze.
We think that whatever title Mrs. Rice and Miss Acker had to this stock passed to Judson Bros, by the assignment to them. Mrs. Rice did not send the assignment to the City National Bank as her agent, with instruction to deliver upon the payment of the money, but with the unqualified statement that the papers were forwarded to the bank at the ’request of Judson Bros. The letter authorized the delivery by the bank to Judson Bros. Under this arrangement the title passed, and Judson Bros, •became indebted for the agreed price. Mrs. Rice recognized the situation by writing to Judson Bros, with knowledge that the bank had delivered the stock to them, and accepted their explanation for the delay. Her attorney again wrote for the money, in response to which letter Judson Bros, remitted. It follows that Mr. Croze, having no stock, was not entitled to interfere.
The decree will be reversed, and the petition dismissed.
The other Justices concurred.